DETAILED ACTION
Information Disclosure Statement
The information disclosure statement filed 10/16/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document (KR 2010-0015616); each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, and 8-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (US 2019/0123390).
Regarding claims 1, 3, 5, 8 and 9, Xu discloses low flammability electrolytes for lithium ion batteries comprising:
LiFSI/TEPa-EC-BTFE with FEC (NEF-7; Fig. 61; para 0077; para 0293).
Lithium bis(fluorosulfonyl)imide is the lithium salt. Ethylene carbonate is the solvent. Bis(2,2,2-trifluoroethyl) ether is the additive.
Regarding claims 2 and 11, according to Applicant’s published specification, the LUMO energy of BTFE is about -0.63 eV (para 0069).
Regarding claim 6, Xu discloses 2 wt%. FEC (para 0292).
Regarding claim 10, Xu discloses a battery separator placed between the anode and cathode (para 0157).
Regarding claim 12, Xu discloses LiNi0.8Co0.1Mn0.1O2 (para 0077).
Regarding claim 13, Xu discloses a silicon-based anode wherein a majority of the total anode mass is silicon (e.g., at least 70 wt.%; para 0177).
Regarding claim 14, given comparable materials of construction, the above battery would inherently have the recited ion conductivity.
Regarding claim 15, Xu discloses high capacity retention of greater than 95% after 300 cycles at a high current density (para 0234). 
Regarding claim 16-18, given comparable materials of construction and the teachings of Xu above, instant battery would inherently have the recited capacity and resistance after the recited number of cycles at elevated temperatures.
Regarding claim 19, Xu does not expressly teach uses for the lithium secondary battery; however, OFFICIAL NOTICE is taken with respect to the fact that lithium secondary batteries are known to be used in electric vehicles.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-11 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kotato et al. (US 2007/0224514).
Regarding claims 1, 3, Kotato teaches a nonaqueous electrolyte solution and lithium ion battery comprising:
a lithium salt;
a nonaqueous solvent; and
a compound expressed by general formula (Ic) (para 0038).
General formula (Ic) includes monoether compounds including CF3CH2OCH2CF3 (para 0166).
It would have been obvious to one of ordinary skill in the art before the effective filing date to select a fluorinated monoether expressed by general formula (Ic-1) from the list recited.
Regarding claims 2 and 11, according to Applicant’s published specification, the LUMO energy of BTFE is about -0.63 eV (para 0069).
Regarding claim 4, Kotato teaches compound (Ic) used in an amount of 0.01-5 wt.% (para 0038), which overlaps Applicant’s claimed range of 0.2-2 wt.%.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the recited concentration because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.
Regarding claim 5, Kotato further teaches fluoroethylene carbonate (para 0182).
Regarding claim 6, Kotato teaches a concentration of 0.01-5 wt.% (para 0183). See MPEP 2144.05.
Regarding claim 7, Kotato teaches compound (Ic) used in an amount of 0.01-5 wt.% (para 0038) and fluoroethylene carbonate (para 0137) used in an amount of 0.01-5 wt.% (para 0183). See MPEP 2144.05.
Regarding claim 8, Kotato teaches carbonate-based solvents (para 0074-0075).
Regarding claim 9, Kotato teaches lithium salts including LiPF6 (para 0069).
Regarding claim 10, Kotato teaches positive electrode and the negative electrode with a porous membrane (separator) interposed between (para 0277).
Regarding claim 14, given comparable materials of construction, the above battery would inherently have the recited ion conductivity.
Regarding claim 15-18, given comparable materials of construction, the above battery would inherently have the recited capacity and resistance after the recited number of cycles at recited temperature.
Regarding claim 19, Kotato teaches on-vehicle power source for driving an automobile (para 0002).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780.  The examiner can normally be reached on Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 



/CARLOS BARCENA/Primary Examiner, Art Unit 1723